Citation Nr: 0122403	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  99-15 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether a July 1, 1965, rating decision that reduced a 
100 percent schedular evaluation for residuals of a 
comminuted compression fracture of L1-L2, with contusion of 
the spinal cord, conus, and cauda equina, to 70 percent 
disabling was clearly and unmistakably erroneous.  

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from March 1943 to April 1947.  
He died on December [redacted], 1997.  The appellant is his widow. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by the of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in February 1999, a statement of 
the case was issued in March 1999, and a substantive appeal 
was received in August 1999.  


FINDINGS OF FACT

1.  A July 1, 1965, rating decision that reduced a 
100 percent rating for residuals of a comminuted compression 
fracture of L1-L2, with contusion of the spinal cord, conus, 
and cauda equina, to a 70 percent rating was not supported by 
the evidence then of record and was legally erroneous.  

2.  At the time of the veteran's death, he had a service-
connected disability that was continuously rated totally 
disabling for a period of more than 10 years immediately 
preceding his death.  


CONCLUSIONS OF LAW

1.  The July 1, 1965, rating decision that reduced a 
100 percent rating for residuals of a comminuted compression 
fracture of L1-L2, with contusion of the spinal cord, conus, 
and cauda equina, to a 70 percent rating was clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
7105(c) (West 1991 & Supp. 2001); 38 C.F.R. § 3.105(a) 
(2000); 38 C.F.R. § 3.343 and Diagnostic Code 5285 (1965).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation have been met.  38 U.S.C.A. §§ 1318(b)(1), 5103, 
5103A, 5107 (West 1991 & Supp. 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes the 
service medical records, two VA examination reports, the 
veteran's death certificate, the appellant's divorce decree 
from her first husband, and the appellant's and the veteran's 
marriage certificate.  Significantly, no additional pertinent 
evidence has been identified by the appellant.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the appellant's appeal.  

Further, the appellant and her representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to DIC and the criteria 
concerning clear and unmistakable error (CUE) in a final 
rating decision.  The discussions in the rating decision, 
statement of the case and other communications have informed 
the appellant and her representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board, therefore, finds that the notice 
requirements of the new law have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the appellant are 
to be avoided). 

Evidence

The record shows that in November 1945 the veteran was 
injured as the result of a mine explosion.  The injury 
consisted of severe comminuted compression fractures of L1 
and L2 and the posterior arch of L2, with severe contusion of 
the spinal cord, conus, and cauda equina.  In addition, he 
sustained a simple fracture of the right radius.  The veteran 
underwent a laminectomy of L1 and L2 shortly after the injury 
and, in March 1946, underwent a spinal fusion involving L1 
and L2.  The records show that, initially, the veteran had 
spastic paraplegia of both legs; during more than a year of 
hospitalization, however, he showed significant improvement.  
A Certificate of Disability for Discharge notes that the 
disability was then manifested by moderate weakness of both 
legs in the flexors and extensors of the both feet and toes.  
The disability produced an inability to run, poor ability to 
walk, and easy fatigability in standing.  

A rating decision in May 1947 established service connection 
for residuals of severe, comminuted compression fractures at 
L1 and L2, with severe contusion of the spinal cord, conus, 
and cauda equina, and for residuals of a simple fracture of 
the right radius.  The RO assigned a 100 percent schedular 
rating under the provisions of Diagnostic Code 5285, 
effective from April 1947.  

A VA compensation examination was conducted in June 1947.  It 
was noted that the veteran had not worked since his 
separation from service in April 1947; he had been a heavy 
construction machine operator prior to service.  The 
veteran's subjective symptoms at that time included

weakness of both legs, also numbness.  Get sharp 
pains in both lower extremities.  These pains occur 
with no warning, both day and night.  If I stand or 
sit too long, back aches.  Back is stiff and 
limited in motion.  Haven't used a cane for the 
last three months.  Have to walk very carefully and 
guardedly-unable to hurry because I do not have 
proper control of legs.  ...  Partial disuse of left 
leg-use brace all the time.  

On examination, the neurological findings included decreased 
cremasteric reflex on the left, absent deep tendon reflexes 
in both legs, and an equivocal Babinski reflex on the right.  
There was diminished vibratory sensation in both legs, more 
on the left.  The examiner described hypesthesia to 
temperature and pinprick down the left leg, primarily on the 
anterior-lateral surface, and also decreased sensation in the 
right leg.  The veteran was unable to flex or extend his left 
foot or move the foot medially or laterally, and there was no 
movement of the toes of the left foot.  Sexual, bowel, and 
bladder functioning remained unimpaired.  The examiner 
commented that the veteran had severe economic inadaptability 
and that the injury was equivalent to loss of limb below the 
ankle.  X-rays of the lumbar spine reportedly revealed the 
old compression fracture of L2 and possibly L1.  The 
examiner's diagnosis was bilateral partial paralysis of the 
cauda equina, more severe on the left.  

A rating decision in June 1947 established the veteran's 
entitlement to special monthly pension (later renamed as 
special monthly compensation) on account of the loss of use 
of the left foot.  

A VA review compensation examination was conducted in June 
1965.  After reviewing the record, the examiner noted that 
the veteran had worked until 1955 as a heavy equipment 
operator for a construction company, but had difficulty doing 
the work.  At the time of the examination, he was employed as 
a cattle brand inspector, working outside, "but the work is 
not heavy."  The veteran complained that his legs were weak, 

the left more than the right.  Sometimes I cannot 
get up when I squat down, I have weakness and 
numbness in my legs and I have pain in the back and 
in the leg.  I have pain up and down and I have 
cramps, mainly during the night, in my left leg.  I 
fall easily.  Years ago I discarded the brace; with 
or without the brace I didn't walk any better and 
it is simpler for me to get around without it.  

On examination, the veteran walked with a definite left-sided 
leg limp.  The lumbar muscles were definitely spastic.  He 
squatted rather awkwardly and with a stiff spine.  
Examination in the supine position showed normal hip and knee 
movements; the movements on the left side were all weaker 
against resistance, however, compared to the right side.  
There was no trace of left ankle, foot, or toe motion.  The 
left foot was entirely flail and the examiner commented that 
there was no change from the condition as when the veteran 
was examined in June 1947.  The right ankle and foot 
displayed free range of motion, with strong movements.  There 
was moderately marked atrophy of the left calf muscles and 
mild atrophy of the left thigh muscles.  The examiner 
reported a sensory deficit to pinprick in both lower legs, 
with a few scattered spots of normal sensation.  There was 
definite decrease in vibratory sensation.  Both patellar 
tendon reflexes and both Achilles tendon reflexes were 
absent.  No abnormal reflexes or ankle clonus was present.  

A rating decision in July 1965 reduced the rating for the 
residuals of the spinal fracture, finding that a 40 percent 
rating was warranted for the left foot and ankle under 
Code 8521, that a 20 percent evaluation was appropriate for 
sensory loss of the right leg under Code 8620, and that 
limited motion of the lumbar spine warranted a 20 percent 
rating, for a combined rating for the disability, after 
application of the bilateral factor, of 70 percent.  The RO 
also assigned a separate 10 percent rating for residuals of 
the right radius fracture.  Entitlement to special monthly 
compensation based on loss of use of the left foot was still 
shown.  The veteran was notified of the RO's determination 
and did not appeal.  

The record shows that the veteran died in December 1997; his 
death was caused by respiratory failure, due to metastatic 
sarcoma of the buttocks.  

The veteran's surviving spouse, the appellant herein, filed a 
claim for Dependency and Indemnity Compensation in April 
1998.  The record shows that she married the veteran in 
November 1949.  

In August 1998, pursuant to her claim and to her 
representative's argument that the 1965 rating decision was 
clearly and unmistakably erroneous in reducing the veteran's 
100 percent rating at that time, the RO denied both claims.  

Clear and Unmistakable Error (CUE)

If no application for review on appeal is filed within one 
year from the date of mailing of notice of a determination, 
the determination shall become final.  38 U.S.C. § 4005 
(1958).  

The decision of a duly constituted rating agency or other 
agency of original jurisdiction will be final and binding on 
all field offices of the Veterans Administration as to 
conclusions based on evidence on file at that time and will 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105.  38 C.F.R. § 3.104(a) (1965).  

Previous determinations on which an action was predicated 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a) 
(1965).  

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
"Clear and unmistakable error" (CUE) is a very specific and 
rare kind of error, of fact or law, that is undebatable, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In 
order to find CUE it must be determined (1) that either the 
facts known at the time were not before the adjudicator or 
the law then in effect was incorrectly applied, (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made, and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
(citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 
(1992)); see also Fugo, 6 Vet. App. at 44 (1993).  
Additionally, "even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  
Moreover, VA's breach of a duty to assist cannot form the 
basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 
(1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The pertinent regulations that were in effect in 1965 also 
provided that where the reduction in evaluation of a service-
connected disability or employability status is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, rating action will be taken.  38 C.F.R. 
§ 3.105(e) (1965).  

In addition, total disability ratings, when warranted by the 
severity of the condition and not granted purely because of 
hospital, surgical, or home treatment, or individual 
unemployability will not be reduced, in the absence of clear 
error, without examination showing material improvement in 
physical or mental condition.  Examination reports showing 
material improvement must be evaluated in conjunction with 
all the facts of record, and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, i.e., while working or 
actively seeking work or whether the symptoms have been 
brought under control by prolonged rest or, generally, by 
following a regimen which precludes work, and, if the latter, 
reduction from total disability ratings will not be 
considered pending reexamination after a period of employment 
(3 to 6 months).  38 C.F.R. § 3.343 (1965).  

The February 1999 statement of the case, in describing the 
RO's reasoning for denying the claim of clear and 
unmistakable error (CUE) in the 1965 rating decision, noted 
that, "Based on the results of the June, 1965 examination 
which showed the veteran no longer used his brace for the 
left foot, had minimum residuals on the right foot, and had a 
long work history including working as a cattle inspector for 
the State, the total evaluation was reduced."  The statement 
of the case continued, "The reduction appears to be based on 
a rating judgment that all the evidence at that time 
warranted a less than total evaluation."  

The veteran was notified of the RO's action in 1965 and he 
did not appeal.  The regulations that were in effect in 1965 
did not require any other special procedure, as they do now.  
The record does not disclose any procedural error in the 
action taken by the RO in 1965.  

Nevertheless, the 1965 regulations did require that, in order 
to reduce a total schedular rating, the evidence must show 
"material improvement" in the disability.  In this case, 
the clinical findings noted by the examiner in 1965 were 
virtually identical to those reported by the examiner in 
1947.  In fact, the 1965 examiner specifically stated, at 
least in regard to the veteran's left leg, that there was 
"no change" from when he was examined in 1947.  The RO, in 
the 1998 statement of the case, indicated that in 1965 the 
veteran had minimum residuals in his right foot.  In fact, 
the 1965 examiner reported virtually the same neurological 
findings regarding the right lower leg as had been reported 
in 1947:  sensory deficits and absent deep tendon reflexes.  
Neither examiner described any weakness or functional 
impairment of the right leg or foot.  

The only evidence in the record of any "improvement" in the 
condition between 1947 and 1965 is the fact that the veteran 
had apparently been able to work during the many years since 
the 1947 examination (albeit not without some difficulty), 
whereas in 1947 he had not worked during the two months since 
his separation from service, and that he no longer needed his 
leg brace.  Nevertheless, neither employment nor 
employability is a criterion for evaluating the residuals of 
the veteran's spinal fracture under the provisions of 
Diagnostic Code 5285, which states that residuals of fracture 
of a vertebra, with cord involvement, bedridden, or requiring 
long leg braces, warrant a 100 percent rating.  With lesser 
involvement, rate for limited motion, nerve paralysis.  Those 
are the criteria that were in effect in 1947, in 1965, and 
today.  

Moreover, even if the veteran had obtained some neurological 
improvement in the condition over the years, it is not clear 
that there was material improvement.  The service medical 
records clearly indicate that the veteran sustained a severe 
contusion to his spinal cord that resulted in various 
neurological residuals in his legs.  The June 1965 
examination does not show any change in those residuals.  In 
fact, the examiner still described the residuals as severe.

The Board also notes here that the provisions of 38 C.F.R. 
§§ 3.343, 3.344 were essentially the same in 1965 as now and 
under those regulations the United States Court of Appeals 
for Veterans Claims has held that it must appear by a 
preponderance of the evidence that a rating reduction is 
warranted.  Brown v. Brown, 5 Vet. App. 413 (1993).

In view of the state of the law and the particular evidence 
of record in 1965, the Board finds that the preponderance of 
the evidence did not support the 1965 reduction.  
Accordingly, the Board concludes that the July 1965 rating 
decision was clearly and unmistakably erroneous in reducing 
the veteran's total schedular disability rating to a combined 
70 percent rating.  The 100 percent rating for residuals of a 
comminuted compression fracture of L1-L2, with contusion of 
the spinal cord, conus, and cauda equina, is restored, 
effective from the date of the reduction.  

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318

As is pertinent to the instant claim, the law provides that 
the Secretary shall pay benefits under this chapter to the 
surviving spouse and to the children of a deceased veteran in 
the same manner as if the veteran's death were service 
connected if the veteran dies, not as the result of the 
veteran's own willful misconduct, and if the veteran was in 
receipt of or entitled to receive (or but for the receipt of 
retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death.  
38 U.S.C.A. § 1318.  

Inasmuch as the Board has herein concluded that the 
100 percent schedular rating for the residuals of the 
veteran's spinal fracture should be restored, that rating 
remained in effect continuously from 1947 until he died in 
1997.  Because a 100 percent rating for a service-connected 
disability was in effect for more than 10 years immediately 
preceding the veteran's death, the criteria for payment of 
DIC under the provisions of 38 U.S.C.A. § 1318 have been met.  


ORDER

Clear and unmistakable error having been found in the July 
1965 rating decision that reduced a 100 percent schedular 
rating for residuals of a comminuted compression fracture of 
L1-L2, with contusion of the spinal cord, conus, and cauda 
equina, to 70 percent disabling, the 100 percent disability 
rating is restored, effective from the date of the reduction.  
As a result, entitlement to Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1318 is 
warranted.  The appeal is granted to this extent.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

